NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 15, 2021*
                              Decided September 21, 2021

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 20-2968

TIMOTHY L. YOUNGBLOOD,                         Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of Illinois.

      v.                                       No. 3:17-cv-00807-MAB

JOHN TROST, et al.,                            Mark A. Beatty,
     Defendants-Appellees.                     Magistrate Judge.

                                      ORDER

       Timothy Youngblood, an Illinois inmate who received surgeries for two hernias,
sued prison officials and Wexford Health Sources, Inc., a prison contractor, accusing
them of violating his rights under the Eighth Amendment by not providing the
surgeries sooner. See 42 U.S.C. § 1983. The district court entered summary judgment for

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2968                                                                         Page 2

the defendants. It correctly reasoned that no evidence suggested that, in timing the
surgeries, any official ignored a serious risk of harm from Youngblood’s hernias or that
Wexford had a policy or practice that wrongfully harmed him. We therefore affirm.

       Youngblood was first diagnosed in 2013 with a hernia in his right groin area.
Over the next three years, he complained to prison nurses and doctors (none of whom is
a defendant) that the hernia was painful, led to fever and chills, and warranted surgery.
To help, in early 2014 doctors gave him a hernia belt to relieve discomfort by keeping
the protruding tissue in place, and in mid-2014 they prescribed him pain medication,
which he refused. When Youngblood complained again about hernia pain in 2016, the
doctors prescribed him various pain relievers, many of which he still refused, and
laxatives to prevent straining around the hernia. In declining to authorize surgery, they
wrote in Youngblood’s medical records that he was in no apparent distress; that he
often refused medication and failed to use his hernia belt; that the hernia was soft and
small; that it did not affect his daily activities or require him to use a cane; and that it
was “reducible,” meaning that it could be pushed behind the muscle wall from where it
protruded.

        The hernia in Youngblood’s right groin area grew, and in early 2017 while he
was at Menard Correctional Center, it was repaired by surgery. According to his
records from October and November 2016, the hernia at that time caused “stabbing”
pain and appeared “large, … firm, [and] non-reducible,” meaning that it was stuck
outside the muscle wall. After a doctor at Menard (employed by Wexford) immediately
recommended surgery, its medical director (also a Wexford employee) had Youngblood
see an outside surgeon. That surgeon found in January 2017 that the right-groin hernia,
though still “partially reducible,” warranted surgery. He also noted a “little bulge” in
the left groin but opined that this developing hernia had no symptoms, was not
“obvious” or “definite,” and did not require surgery. Based on this advice, Menard’s
medical director approved surgery for Youngblood’s right hernia. The surgery was
performed in April 2017.

      Meanwhile, Youngblood filed a grievance in May 2016 complaining that he
needed surgery to repair the hernia on his left side. The grievance was denied, and he
appealed to the Administrative Review Board of the Illinois Department of Corrections.
A member of that Board asked Menard’s medical unit in January 2017 about
Youngblood’s hernia and learned that surgery on the hernia was scheduled. (The
surgery was scheduled for Youngblood’s right hernia, but the medical unit did not
No. 20-2968                                                                            Page 3

make that distinction.) The Board member then recommended denying the appeal as
moot, and an administrator at the Department of Corrections did so.

        Shortly after, Youngblood was transferred to a different prison where he
continued seeking surgery for his left hernia. In September 2017, a doctor there
suggested surgery, but medical staff ultimately decided against it because
Youngblood’s left hernia was “reducible and does not meet the criteria.” About a year
later, in July 2018, another doctor at the prison recommended surgery on the hernia,
which at that time was still “small” and “reducible” but now painful. As a result,
Youngblood was approved the following month to see an outside surgeon, who in
September recommended surgery for the painful hernia, which by then had also
become large and non-reducible. The surgery was scheduled immediately and
performed a few weeks later in October 2018.

        This lawsuit followed. Youngblood sued Menard’s medical director and the
Department’s grievance administrator, asserting that they violated his Eighth
Amendment rights by ignoring or being deliberately indifferent to his need for surgery
in his left groin. He also sued Wexford, accusing it of forcing its doctors to oppose
surgery on any reducible hernia, regardless of pain. Finally, he sued the warden of
Menard for injunctive relief. The district court, through a magistrate judge presiding
with the consent of the parties, entered summary judgment for the defendants. It ruled
that no reasonable jury could find that the medical director, who followed the outside
surgeon’s opinion about right-groin-only surgery, ignored a serious need regarding
Youngblood’s hernias. Nor could a jury conclude that the administrator who denied the
appealed grievance in reliance on input from the medical unit had deliberately
disregarded Youngblood’s left hernia. Wexford, too, could not be liable because
Youngblood furnished no evidence that Wexford forbids surgeries of painful, reducible
hernias. Consequently, no injunction against the warden was warranted.

       On appeal, Youngblood principally challenges the entry of summary judgment
for Wexford. He maintains that Wexford encourages its doctors to deny or delay
surgery to repair reducible, painful hernias in order to save money. That practice, he
says, caused constitutionally deficient treatment of his hernias, leading in his view to
needless pain, fever, chills, and constipation.

       Youngblood’s case against Wexford has two fatal problems. First, although a
prison’s medical contractor could face liability under § 1983 if the summary-judgment
record contains evidence of unconstitutional policies or widespread practices, Glisson v.
Indiana Dep’t of Corr., 849 F.3d 372, 379 (7th Cir. 2017) (en banc) (citing Monell v. Dep’t of
No. 20-2968                                                                         Page 4

Soc. Servs., 436 U.S. 658 (1978)), Youngblood furnished no such evidence. In particular,
no evidence suggests that Wexford has a policy or practice of denying surgery for all
reducible hernias regardless of pain or symptoms. To the contrary, the record shows
that the doctors who worked for Wexford approved each of Youngblood’s hernia
surgeries even though the hernias were reducible. His first, right hernia was surgically
repaired despite the outside surgeon’s description of it as “partially reducible.” And
surgery was approved for his left hernia once it was painful, even though the Wexford
doctor who recommended the surgery described the hernia at that time as “reducible.”

        Second, even if Wexford had a practice of delaying surgery on reducible hernias
despite their pain, “if a given policy causes no harm to the plaintiff there is no possible
relief.” Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866 (7th Cir. 2013). That is the
case here. No evidence shows that such a policy was the reason that Youngblood did
not receive his two surgeries sooner. Rather, the doctors who did not recommend
immediate surgery for Youngblood between 2013 and 2016 based their judgment not
just on the reducibility of his hernia but on other factors as well. For the right groin,
they noted the effectiveness of pain relievers, laxatives, and a hernia belt in alleviating
his pain. For the left groin, the hernia produced no symptoms and was not “definite.”
Moreover, nothing in the record suggests that Youngblood told his doctors that the pain
medicine, laxatives, and a pain-relieving belt did not abate his symptoms or that these
measures were a reckless alternative to surgery in his case. In fact, the record shows that
Youngblood did not comply with these measures, often refusing pain medication and
failing to use his hernia belt. Youngblood preferred immediate surgery to these more
conservative treatments, but he was not entitled to his preferred care as long as his
doctors were exercising their medical judgment. See Pyles v. Fahim, 771 F.3d 403, 409
(7th Cir. 2014).

       Youngblood also unpersuasively challenges the entry of summary judgment
against the individual defendants. Summary judgment was appropriate for the medical
director because the director could reasonably rely on the opinion of the outside
consultant who said that no surgery on the left hernia was needed. See Thomas v.
Martija, 991 F.3d 763, 772 (7th Cir. 2021) (affirming summary judgment for doctor who
was “not alone in his judgment” about reasonable treatment). Also, no reasonable jury
could find liable the administrator who rejected Youngblood’s appealed grievance.
Non-medical officials generally may defer to the judgment of the medical professionals,
Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011), and a member of the medical unit
assured the administrator that surgery for Youngblood’s hernia had been scheduled.
True, the scheduled surgery was for his right hernia, and the grievance concerned his
No. 20-2968                                                                        Page 5

left hernia, but the administrator was not told this or responsible for that mistake.
See Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir. 2008). Finally, Youngblood raises no
argument about the warden, so summary judgment was proper for him as well.

                                                                              AFFIRMED.